Judgment, Court of Claims, entered on May 8, 1974, affirmed, without costs. No opinion. Greenblott, J. P., Sweeney, Kane and Main, JJ., concur; Reynolds, J., dissents and votes to reverse in the following memorandum. Reynolds, J. (dissenting). I dissent and vote to reverse the award of consequential damages to the high school building on the ground that claimant, as a matter of fact and as a matter of law, has failed to establish such damages and the award of $149,760 for consequential damages to the school building was improper and should be set aside.